Citation Nr: 1136361	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  10-28 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for erectile dysfunction, claimed as a result of herbicide exposure in service and also claimed as secondary to service-connected type II diabetes mellitus. 


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board remanded the Veteran's claim for additional evidentiary development in September 2010.  A supplemental statement of the case was issued in July 2011 by the VA Appeals Management Center (AMC), which continued the denial of the claim.  The case is once again before the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

For reasons stated immediately below, the Board finds that this case must be remanded for further evidentiary development.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  Upon review, however, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

In the September 2010 remand, the Board requested that a medical professional review the Veteran's claims folder and render an opinion as to whether the increase in the Veteran's erectile dysfunction that was described in the January 2010 VA examination report was at least as likely as not (50 percent probability or greater) due to his service-connected diabetes mellitus.  The Board also requested that the VA clinician render an opinion as to whether it is at least as likely as not that the Veteran's erectile dysfunction is due to his presumed in-service exposure to herbicides. 

While an additional VA medical opinion was obtained in September 2010, the VA physician did not comment on whether the Veteran's erectile dysfunction was due to his in-service exposure to herbicides. 

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Because the AMC failed to comply with the Board's remand instructions in the current appeal, the case must be remanded so that the requested evidentiary development may be accomplished.

Accordingly, the case is REMANDED for the following action:

1. Arrange for an appropriately qualified medical professional to review the Veteran's VA claims folder and render an opinion as whether it is at least as likely as not (50 percent or greater) that the Veteran's erectile dysfunction is due to his presumed in-service exposure to herbicides. 

If the examiner indicates that he cannot provide the requested opinion without resort to speculation, he should indicate whether the inability to provide a definitive opinion was due to (a) a need for further information, or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's erectile dysfunction; or (b) whether this is an instance where a definitive opinion cannot be provided because required information is missing, or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.

2.  Following completion of the above, readjudicate the Veteran's claim.  If the decision remains adverse to the Veteran, he should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


